Citation Nr: 0711370	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-00 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from April 1963 to April 
1966.  He died in January 2002.  The appellant is the 
veteran's widow.

This matter came to the Board of Veterans' Appeals (Board) in 
connection with March 2002 and February 2003 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office 
(RO).  This matter was remanded in February 2006.


FINDING OF FACT

In March 2007, prior to the promulgation of a decision in the 
appeal, the appellant withdrew the appeal of the issues of 
entitlement to service connection for the cause of the 
veteran's death, and entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. 
§ 1318.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issues of entitlement to service 
connection for the cause of the veteran's death, and 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by her authorized representative.  38 C.F.R. § 
20.204.

Prior to initial certification to the Board, the appellant 
repeatedly stated that she was requesting "reconsideration 
and re-evaluation" with regard to the March 2002 and 
February 2003 rating decisions, and specifically stated that 
she had not filed a "notice of disagreement."  In 
correspondence submitted in March 2005, the appellant stated 
that she had never filed a "notice of disagreement" and was 
requesting "review and reconsideration" of her claim for 
death benefits.  The appellant specifically requested that 
the RO take appropriate action and remove her claim from the 
appellate process.  The RO contacted the appellant by letter 
to explain the manner in which her communications had been 
viewed in the context of the VA appellate scheme.  In 
February 2006, the Board remanded the issues for further 
development, to include clarification as to whether appellant 
desired to withdraw her appeal as to either or both issues.  
In correspondence submitted in March 2007, the appellant 
stated that she had never asked to go before the Board, and 
that it was not her desire to go before the Board.  In light 
of the appellant's statements, there remain no allegations of 
errors of fact or law for appellate consideration with 
respect to the issues on appeal.  Accordingly, the Board does 
not have jurisdiction to review the appeal on this matter, 
and the issues of service connection for the cause of the 
veteran's death, and entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
are dismissed.


ORDER

The appeal is dismissed as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


